Since the defendant chose to cross the railway right of way where a spur track was maintained for loading and unloading cars, it seems to me it was a question for the jury whether it should have anticipated, in these days when road-building machines of so large a type are being transported that they need to be dismantled after being placed on the cars, that the men engaged in dismantling might be exposed to deadly peril from the proximity of the uninsulated wires displaying no warning of their character.
                    UPON APPLICATION FOR REARGUMENT.
On January 17, 1930, the following opinion was filed: